Citation Nr: 1740015	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for temporomandibular joint syndrome (TMJ).

2.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1978 and from January 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified at a videoconference hearing the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

At the June 2017 Board hearing, the Veteran submitted new medical evidence in support of his appeal and waived regional office review.  The evidence is accepted for inclusion in the current appeal.  There is an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of, or subsequent to, the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant requests in writing that the RO initially review the evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165. 

This appeal was processed as a paperless claim using Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  An August 2011 rating decision denied service connection for TMJ.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the August 2011 rating decision, i.e., a private treatment record finding a nexus between current disability and service, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran's TMJ had its onset during active duty service and has been present since that time.


CONCLUSIONS OF LAW

1.  The October 2011 rating decision that denied service connection for temporomandibular joint syndrome  is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Evidence received since the October 2011 rating decision is new and material, and the claim for service connection for temporomandibular joint syndrome (TMJ) syndrome is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Temporomandibular joint syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014). An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  The evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016); Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of evidence that is offered as new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

A June 1988 rating decision denied service connection for temporomandibular joint syndrome (TMJ) on the basis of a lack of a connection between a current disability and service.  The Veteran's temporomandibular joint syndrome was designated as a constitutional or developmental abnormality.  The decision was not appealed and became final.

In November 2010, the Veteran requested that the denial of service connection for TMJ be reopened.  A rating decision of August 2011 denied the request on the basis that new and material evidence had not been submitted.  The RO determined that the Veteran had not submitted competent evidence of a link between currently existing TMJ and the Veteran's active duty service.  A letter of August 2011 notified the Veteran of the decision.  The Veteran filed a notice of disagreement (NOD) in October 2011.  By a filing of December 2011, the Veteran cancelled the appeal initiated by the October 2011 NOD.  The August 2011 rating decision was thus was not appealed and became final.

In December 2011, the Veteran requested that his claim for service connection for thoromandibular joint syndrome be reopened.  A rating decision of September 2012 again denied the request to reopen on the basis that no new and material evidence had been submitted.  The Veteran appeals that rating decision.  See notice of disagreement of November 2012; VA Form 9 of December 2013.

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The evidence of record at the time of the August 2011 rating decision consisted of service treatment records, VA treatment records, a December 1987 VA examination report, and statements of the Veteran.  Since the August 2011 rating decision, the Veteran has offered his own testimony and written statements as to the onset and history of his jaw disability.  He has also submitted a private treatment record that relates his current disability to his service.  See undated record of Dr. M. S., received by VA June 2017.  Accepted as credible for the purpose of reopening, the Veteran's statements and the newly submitted private treatment record address the unestablished fact of a link between current disability and service.  The Board finds that new and material evidence has been received, and the claim of service connection for temporomandibular joint syndrome is reopened.

Service Connection

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the listed chronic diseases, a continuity of symptomatology from service or the presumptive period can establish service connection where the diagnosis of chronicity during service or the presumptive period may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2016).  A history of preservice conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2016).

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Furthermore, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See 38 C.F.R. §§ 3.303(c), 3.306 (2016); VA General Counsel Precedential Opinion VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury.  If the superimposed disease or injury occurs during service, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give the claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran experiences pain and clicking in the temporomandibular joint.  See May 2017 record of Dr. J. B.; undated record of Dr. M. S., received by VA June 2017; VA treatment record of January 2014.  He reports that he bites his cheek when eating.  He has been diagnosed with joint noises, bruxism, and severe class II malocclusion with anterior cross-bite.  Fibromas are present along the buccal tissue on the right side due to chronic cheek biting.  See June 2012 VA examination report.  Degenerative or traumatic arthritis of the temporomandibular joint is shown by imaging studies.  See June 2013 VA examination report.

The Veteran's entry exam of March 1967 notes no dental disease or defect.  He is listed as "acceptable" as to dental.  An undated service treatment record notes "crossbite, (L) side."  A service treatment record of March 1987 notes that the Veteran had a history of "TMJ clicks" which had recently become louder.  A Panorex x-ray showed condylar heads within normal limits, and it was noted: "may be narrow joint space."  The Veteran's retirement examination report of February 1987 indicated no dental defects or diseases, and the Veteran answered "no" as to whether he had, or had ever had, severe tooth or gum trouble.

The Veteran states that he had no teeth or jaw symptoms prior to service, that his symptoms began in service in approximately 1987 following the extraction of teeth and his grinding of teeth, and that he has experienced jaw symptoms continually from service to the present.  See November 2012 notice of disagreement.  He attributes his current TMJ disorder to dentistry work conducted during service.  He maintains that, after teeth were extracted, a bridge was not placed, there was movement of the teeth, and he began to have pain over his right ear.  The Veteran reports that he began grinding his teeth during service after teeth were pulled, and that his jaw started moving following the further extraction of teeth during service.  See transcript of June 2017 Board hearing.  He also asserts that there were jaw joint cracks on the right side over time.  See June 2013 VA examination report.  According to the Veteran, he was diagnosed with a TMJ disorder in the early 1980s while on active duty.  See VA Form 9 of December 2013.

The Veteran underwent a VA examination in June 2012.  The Veteran's claims file was not reviewed in connection with the examination.  The examiner determined that "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that it was common dental knowledge that a congenital malocclusion of this nature can contribute to a TMJ disorder.  In the examiner's opinion, it is likely that the Veteran's congenital malocclusion caused the "clicking" that he experienced during service and his current TMJ disorder.

In an addendum opinion of September 2012, the examiner stated that is not at least as likely as not that the Veteran's jaw condition was aggravated beyond its normal progression by an in service event, injury, or illness.  The examiner pointed out that, according to treatment records in the Veteran's claims file, severe congenital class III occlusions are shown in photographs and panoramic x-rays, that there is no documentation of any contributing injury or illness, and that the complaint of clicking in the Veteran's service records was a normal symptom and progression of such an occlusal and mandibular deformity.

The Veteran underwent a VA examination in June 2013, and his claims file was reviewed.  In the examiner's opinion, the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  The examiner's rationale was that the extraction of the Veteran's #19 and #28 teeth while on active duty is not usually consistent with the shifting of the mandibular jaw and subsequent cross-bite occlusion.  The examiner noted that, while the extractions would cause shifting of the adjacent teeth and might slightly change the maximum intercuspation of the remaining dentition, they would not likely cause a shift of the entire mandibular jaw without some other traumatic event to the jaw, which the Veteran had not reported.

A May 2017 record of Dr. J. B. notes the Veteran's complaint of TMJ pain for many years and the documented episode of the same pain in a service treatment record of March 1987.

An undated record of Dr. M. S., received by VA in June 2017, contains a positive nexus opinion.  Following an examination of the Veteran and a review of his service treatment records, the doctor concluded that it is more than likely that the Veteran's TMJ symptoms are due to his service.  The stated rationale was that the amount of stress that the Veteran was under caused him to clench and grind, which placed extra stress on the temporomandibular joint.  Over time, the TMJ deteriorated, causing pain and other dental issues.

In evaluating a claim, the Board must determine the value of all evidence submitted, including medical and non-expert (lay) evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the Veteran is competent and credible in his report of the onset of his jaw symptoms during service and their recurrent nature since service.

In assigning probative value to evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of a claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board accords less weight to the opinions offered by the VA examiners than to the opinion of the Veteran's private treating physician.  The VA opinions are based on an incomplete record.  Specifically, the June 2012 VA examiner did not review the Veteran's claims folder in determining that the Veteran's current disability is congenital.  In addition, the June 2013 VA examiner did not consider the possible effect of the in-service grinding symptoms reported by the Veteran.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The positive nexus opinion offered by Dr. M.S., in contrast, is based on a review of the Veteran's service records, the Veterans' reported symptoms, and an examination of the Veteran.

Here the Board does not find the unfavorable nexus opinion of the June 2013 VA examiner to be more probative than the favorable medical opinion of record.  Competent and credible evidence suggests that the onset of the Veteran's temporomandibular joint disorder was during service and has continued to the present.  The medical finding that the disability is congenital was not based on a complete record as the VA claims file was not reviewed.  On this record, the Veteran's current TMJ syndrome cannot be disassociated from the TMJ symptoms noted in service.

ORDER

The application to reopen the claim of service connection for temporomandibular joint syndrome (TMJ) is granted.

Entitlement to service connection for temporomandibular joint syndrome (TMJ) is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


